Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	As an initial matter, the Examiner and Applicants’ representative had conducted preliminary discussions centered on strategies for placing the application in condition for allowance at the first Office action.  It had been articulated that, whereas some of the kit claims were regarded as unpatentable over prior art previously applied in the parent application, claim 43 and the claims dependent therefrom would not be subject to rejection over this same disclosure.  (The Examiner, in an early attempt to better understand what are tooth desensitizer formulations, had googled these and determined that, apparently, they are usually administered from a dropper bottle whereas the compositions mentioned in the reference under consideration were said to have utility as tooth filling composites.  To the extent that a filling composite composition ostensibly wouldn’t be of the consistency that it could be applied using a dropper bottle, it was initially determined that the prior art composition was distinguishable from that which is claimed.  Upon further deliberation however, the Examiner concluded that the invention defined by claim 43 was, at its core, simply a composition where “tooth desensitizer” was a recitation of intended use.  Moreover, the invention is fully defined by the language of the claim and, while it may be true that tooth desensitizer formulations generally are of a consistency different from that of filler composites, it is nevertheless true that the description of the invention by claim 43 does not distinguish it from the teachings of the reference by, for instance, requiring some component that would impart a substantially lower viscosity.
	Any inconvenience to Applicant’s representative is sincerely regretted.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 43-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the article entitled “Quaternary Ammonium Silane-functionalized, Methacrylate Resin Composition with Antimicrobial Activities and Self-repair Potential” authored by Gong et al. and published in Acta Biomaterialia (2012) 8, 3270-3282.
	Gong describes the preliminary preparation of a co-condensate of tetraethoxysilane, trimethoxysilylpropyldimethyloctadecylammonium chloride, and methacryloxypropyltrimethoxysilane in a 1:1:3 ratio using a modified, two-stage, Stober approach.  See the description under the heading, “2.1 Sol-gel reaction of QAMS.”
	The particles bearing methacrylate-functional groups are subsequently mixed with a combination of TEGDMA (refers to the same monomer abbreviated as TEGMA in claim 56) and GMA to provide a photopolymerizable system.  See the subject matter under the heading “2.4 Polymerization characteristics”.  The polymerization products have utility as filling materials possessing antimicrobial characteristics according to the contents of the Discussion at page 3276.  
As an aside, the term “methacrylates” in line 2 of claim 43 does not clearly represent a monomer or a polymer so, for the purpose of evaluating the instant invention against the prior art, it will be presumed that the term embraces either.
	Applicant is further advised that the word “siloxane” is a practically all-encompassing descriptor for compounds featuring a linear- or 3 dimensional continuum of Si-O-Si bonds.  That is to say, the aforementioned QAMS condensate satisfies the requirement for not only the claimed silisesquioxane-silica hybrid, but also for the siloxane.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 51-56, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over by the article entitled “Quaternary Ammonium SIlane-functionalized, Methacrylate Resin Composition with Antimicrobial Activities and Self-repair Potential” authored by Gong et al. and published in Acta Biomaterialia (2012) 8, 3270-3282.
	Concerning claim 51, dental filling materials are ordinarily furnished in a way that enables their easy preparation for use in the oral cavity in a dental professional’s office.  Hence, their provision as a kit where they can be readily mixed just prior to use would be obvious to one having ordinary skill.  Dentures, mentioned at the bottom pf page 3279, and prepared by the copolymerization of the claimed particles with methyl methacrylate are made in a specialized lab dedicated to making oral prostheses as opposed to a large production facility.  Therefore, it would likewise be obvious that the materials used in their formation would be packaged as a kit.
	Concerning claims 55-56, the average particle size of the particles and the molecular weight distribution are dictated by the mode of synthesis (with contributions from such factors as the concentration of the reactants).  It is, thus, noted that both Applicant and the inventors of the prior art invention employ a Stober approach for making the particles.  It follows that, to the extent that both disclosures advocate for a similar synthetic approach to make the particles, those taught by the prior art will obviously have a conforming average particle diameter and polydispersity.
	As for claim 58, it is conceded that the article is silent regarding the incorporation of an oligomeric/low viscosity thermosetting material as a building block of the filler matrix.  Rather, only monomeric materials are used.  The Examiner takes notice of the fact that the replacement of a portion of the monomer materials with a thermosetting polymer would be obvious however because there would be an expectation of reduced shrinkage at the time of polymerization since one of the reactants is already pre-polymerized and shrinkage is a concern that receives a good measure of attention in the reference disclosure.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 43, 44, 45, 46, 47, 48, and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, and 7 respectively of U.S. Patent No. 10,995,181. Although the claims at issue are not identical, they are not patentably distinct from each other.
Applicant is reminded of the Examiner’s earlier determination that a description of a compound anticipatory of the claimed silsesquioxane-silica hybrid copolymer would also be anticipatory of a siloxane.  Where the invention defined by claim 43 is a combination of said copolymer and a “siloxane”, instant claim 43 and patent claim 1 are of overlapping scope.  The dependent claims are correlated mirroring one another in their limitations and
Claim 43 is rejected on the ground of nonstatutory double patenting as being unpatentable over any one of claims 23-30 of U.S. Patent No. 10,189,954. Although the claims at issue are not identical, they are not patentably distinct from each other.
Once again, a compound anticipatory of the claimed silsesquioxane-silica hybrid copolymer would also be anticipatory of a siloxane.  Where the invention defined by claim 43 is a combination of said copolymer and a “siloxane”, instant claim 43 and patent claim 1 are of overlapping scope.  (It is noted that the patent claims attach to the copolymer particle various chemical- and/or physical attributes.  Claim 43 places no such limitations on its copolymer component and is, therefore, encompassing of any and all of the limitations recited in patent claims 23-30.)
	 Allowable Subject Matter
Claim 57 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	WO 2010/044875 is cited as being of interest due to its description of nitrogen oxide-releasing silsesquioxane-silica copolymers having antimicrobial activity.  U.S. 2013/0230676, which shares at least one inventor in common, discloses the preparation of products derived from the same combination of precursors that are used in the synthesis of the claimed hybrid copolymer.  The product, though, is different in that it is oligomer, having only 1 to 5 total silicon-containing units in its skeleton and does not seem to acquire the form of a particle as the instant claims require.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





September 29, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765